DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-14 are pending under this Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9, 12, and 14, are rejected under 35 U.S.C. 103 as being unpatentable over Hutchins, etc. (US 20050253855 A1) in view of Anderson, etc. (US 6441833 B1).
Regarding claim 1, Hutchins teaches that a graphics processor (See Hutchins: Fig. 2, and [0022], “FIG. 2 is a block diagram of one embodiment of the present invention.  A programmable graphics processor 205 is coupled to a register interface 210, a host interface 220, and a memory interface, such as a direct memory access (DMA) engine 230 for memory read/write operations with a graphics memory (not shown), such as a frame buffer.  Host interface 220 permits programmable graphics processor 205 to receive commands for generating graphical images from a host.  For example, the host may send vertex data, commands and program instructions to programmable graphics processor 205.  A memory interface, such as a DMA engine 230, permits read/write operations to be performed with a 
-    a generating module configured to generate at least one set of pixel(s) to be displayed (See Hutchins: Fig. 3, and [0027], “Raster stage 310 receives data from setup stage 205 regarding triangles that are to be rendered (e.g., converted into pixels).  In some embodiments, an instruction RAM (not shown) may, for example, be included in raster stage 310 for programming instructions for raster stage 310.  Raster stage 310 processes each pixel of a given triangle and determines parameters that need to be calculated for a pixel as part of rendering, such as calculating color, texture, alpha-test, alpha-blend, z-depth test, and fog parameters.  In one embodiment, raster stage 310 calculates barycentric coefficients for pixel packets.  In a barycentric coordinate system, distances in a triangle are measured with respect to its vertices.  The use of barycentric coefficients reduces the required dynamic range, which permits using fixed-point calculations that require less power than floating point calculations”);
-    a display module connected to the generating module, the display module being configured to display each set of pixel(s) on a screen (See Hutchins: Figs. 2-3, and [0036], “Returning again to FIG. 3, as each pixel of a triangle is walked by raster stage 310, raster stage 310 generates pixel packets for further processing which are received by gatekeeper stage 320.  Gatekeeper stage 320 performs a data flow control function.  In one embodiment, gatekeeper stage 320 has an associated scoreboard 325 for scheduling, load balancing, resource allocation, and hazard avoidance of pixel packets.  Scoreboard 325 tracks the entry and retirement of pixels.  Pixel packets entering gatekeeper stage 320 set the scoreboard and the scoreboard is reset as the pixel packets drain out of programmable processor 205 after completion of 
-    a monitoring unit integrated into the generating module, the monitoring unit being configured to determine a list of graphic context information item(s) for at least one pixel and to deliver said list to an external electronic supervision device, able to be connected to the graphics processor (See Hutchins: Fig. 11, and [0059], “FIG. 11 illustrates an embodiment that includes a diagnostic monitoring capability.  In one embodiment, there is a sequence of taps along elements of graphics processor 205, such as taps associates with each ALU 350 and data fetch stage 330.  Taps may also be included at other stages as well.  A configurable test point selector 1105 is adapted to permit selected taps, such as two taps 1120 and 1130, to be monitored in response to a software command, such as a software command from graphics processor management application 280.  Configurable test point selector 1105 may, for example, be implemented using multiplexers.  In one embodiment, at least one counter 1110 is included for statistics collection of each selected test point.  In one embodiment, an instrumentation packet generated by software provides information on the taps to be monitored and enables counting for the selected test points.  Additionally, an instrument register may be included to gate statistics collection on and off based on the operation mode of the pipeline (e.g., an instrument register may be provide to permit software to enable counting for specific types of graphics operations, such as enabling statistical counting when alphablending operations occur).  One benefit of configurable test point selector 1105 is that it permits software, such as graphics processor management application 280, to have statistical data collected for only test points of interest, reducing the hardware complexity and cost while 
However, Hutchins fails to explicitly disclose that the monitoring unit being configured to determine a list of graphic context information item(s) for at least one pixel and to deliver said list to an external electronic supervision device.
However, Anderson teaches that the monitoring unit being configured to determine a list of graphic context information item(s) for at least one pixel and to deliver said list to an external electronic supervision device (See Anderson: Fig. 4, and Col. 8 Lines 65-67 ~ Col. 9 Lines 1-13, “Drawing resources 403 contain the information needed to draw the window represented by the widget 401.  The items in the resources are the following: GC List Ptr.  407 is a pointer to a list of the graphics context function invocations required to draw the widget 401's window; Object List Ptr.  409 is a pointer to a list of the elements in the widget 401's window; Object name 411 is the name of the first element to be drawn in widget 401's window; Object x 413 and object y 415 are the x and y coordinates of the lower left-hand corner of the current element's bounding box in the window; and Object width 417 and object height 419 are the width and height of the current element's bounding box”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed to modify Hutchins to have the monitoring unit being configured to determine a list of graphic context information item(s) for at least one pixel and 
Regarding claim 2, Hutchins and Anderson teach all the features with respect to claim 1 as outlined above. Further, Anderson teaches that the graphics processor according to claim 1, wherein each set of pixel(s) includes a plurality of pixels corresponding to a group of geometric primitive(s) with characteristic points, and the monitoring unit is configured to determine a list of graphic context information item(s) for at least one of the pixels corresponding to said characteristic points (See Anderson: Figs. 6, and Col. 9 Lines 57-67, “FIG. 6 is a detailed view of the components of object list 503 and graphics context list 517.  Beginning with object list entry 505, the fields are the following: Next 601 points to the next entry 505 in list 503; GFIL pointer 603 points to the first GFIE 509 in GFIL 507 for the object list entry 505; BB Description 605 is a 
Regarding claim 3, Hutchins and Anderson teach all the features with respect to claim 2 as outlined above. Further, Anderson teaches that the graphics processor according to claim 2, wherein the monitoring unit is configured to determine a list of graphic context information item(s) only for the pixels corresponding to said characteristic points (See Anderson: Figs. 5 and 8, and Col. 11 Lines 42-53, “When the invocation 804 is a graphics function, the result of its processing by part 710 of set values method 404 is the addition of a graphics function invocation entry 509 for one of the XLIB graphics functions to the end of graphics function invocation list 507; unit args 511 and the pointer to graphics context information entry 519 are set from the values in the invocation.  Again, hashing is used to convert the name of the graphics context in the invocation to the pointer to its graphics context invocation entry 519.  Invocations 804 for transformation functions are treated in the same fashion as invocations of graphics functions”).
Regarding claim 4, Hutchins and Anderson teach all the features with respect to claim 1 as outlined above. Further, Hutchins teaches that the graphics processor according to claim 1, wherein the generating module includes a geometric engine able to generate at least one group of geometric primitive(s) and a rendering engine able to convert each group of geometric primitive(s) into a respective set of pixel(s) (See Hutchins: Fig. 3, and [0026], “A setup stage 305 receives instructions from a host, such as a software application running on integrated circuit 200.  In one embodiment, setup stage 305 performs the functions of geometrical 
Regarding claim 5, Hutchins and Anderson teach all the features with respect to claim 4 as outlined above. Further, Hutchins teaches that the graphics processor according to claim 4, wherein the monitoring unit is integrated into the rendering engine (See Hutchins: Fig. 3, and [0027], “Raster stage 310 receives data from setup stage 205 regarding triangles that are to be rendered (e.g., converted into pixels).  In some embodiments, an instruction RAM (not shown) may, for example, be included in raster stage 310 for programming instructions for raster stage 310.  Raster stage 310 processes each pixel of a given triangle and determines parameters that need to be calculated for a pixel as part of rendering, such as calculating color, texture, alpha-test, alpha-blend, z-depth test, and fog parameters.  In one embodiment, raster stage 310 calculates barycentric coefficients for pixel packets.  In a barycentric coordinate system, distances in a triangle are measured with respect to its vertices.  The use of barycentric coefficients reduces the required dynamic range, which permits using fixed-point calculations that require less power than floating point calculations”).
claim 9, Hutchins and Anderson teach all the features with respect to claim 1 as outlined above. Further, Hutchins teaches that the graphics processor according to claim 1, wherein at least one list of graphic context information item(s) further comprises a functional information item characterizing a function associated with the monitored pixel (See Hutchins: Fig. 3, and [0026], “A setup stage 305 receives instructions from a host, such as a software application running on integrated circuit 200.  In one embodiment, setup stage 305 performs the functions of geometrical transformation of coordinates (X-form), clipping, and setup.  The setup unit takes vertex information (e.g., x, y, z, color and/or texture attributes) and applies a user defined view transform to calculate screen space coordinates for each geometrical primitive (hereinafter described as triangles because primitives are typically implemented as triangles), which is then sent to the raster stage 310 to draw the given triangle.  A vertex buffer 308 may be included to provide a buffer for vertex data used by setup stage 305.  In one embodiment, setup stage 305 sets up barycentric coefficients.  In one implementation, setup stage 305 is a floating point Very Large Instruction Word (VLIW) machine that supports 32-bit IEEE floating point, S15.16 fixed point and packed 0.8 formats”).
Regarding claim 12, Hutchins and Anderson teach all the features with respect to claim 1 as outlined above. Further, Hutchins teaches that a platform comprising a graphics processor and a central processor, the graphics processor being connected to the central processor, wherein the graphics processor is according to claim 1 (See Hutchins: Fig. 2, and [0026], “Programmable graphics processor 205 may be implemented as part of a system 290 that includes at least one other central processing unit 260 executing a software application 270 that acts as the host for programmable graphics processor 205.  An exemplary system 290 may, 
Regarding claim 14, Hutchins and Anderson teach all the features with respect to claim 1 as outlined above. Further, Hutchins and Anderson teach that a method for displaying pixel(s) on a screen, the method being implemented by a graphics processor (See Hutchins: Fig. 2, and [0022], “FIG. 2 is a block diagram of one embodiment of the present invention.  A programmable graphics processor 205 is coupled to a register interface 210, a host interface 220, and a memory interface, such as a direct memory access (DMA) engine 230 for memory read/write operations with a graphics memory (not shown), such as a frame buffer.  Host interface 220 permits programmable graphics processor 205 to receive commands for generating graphical images from a host.  For example, the host may send vertex data, commands and program instructions to programmable graphics processor 205.  A memory interface, such as a DMA engine 230, permits read/write operations to be performed with a graphics memory (not shown).  Register interface 210 provides an interface for interfacing with registers of programmable graphics processor 205”) and comprising:
-    generating at least one set of pixel(s) to be displayed (See Hutchins: Fig. 3, and [0027], “Raster stage 310 receives data from setup stage 205 regarding triangles that are to be 
-    monitoring each set of pixel(s) (See Hutchins: Fig. 11, and [0059], “FIG. 11 illustrates an embodiment that includes a diagnostic monitoring capability.  In one embodiment, there is a sequence of taps along elements of graphics processor 205, such as taps associates with each ALU 350 and data fetch stage 330.  Taps may also be included at other stages as well.  A configurable test point selector 1105 is adapted to permit selected taps, such as two taps 1120 and 1130, to be monitored in response to a software command, such as a software command from graphics processor management application 280.  Configurable test point selector 1105 may, for example, be implemented using multiplexers.  In one embodiment, at least one counter 1110 is included for statistics collection of each selected test point.  In one embodiment, an instrumentation packet generated by software provides information on the taps to be monitored and enables counting for the selected test points.  Additionally, an instrument register may be included to gate statistics collection on and off based on the operation mode of the pipeline (e.g., an instrument register may be provide to permit software 
-    displaying each set of pixel(s) on the screen (See Hutchins: Figs. 2-3, and [0036], “Returning again to FIG. 3, as each pixel of a triangle is walked by raster stage 310, raster stage .

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hutchins, etc. (US 20050253855 A1) in view of Anderson, etc. (US 6441833 B1), further in view of Geol, etc. (US 20150062142 A1).
Regarding claim 6, Hutchins and Anderson teach all the features with respect to claim 2 as outlined above. Further, Hutchins teaches that the graphics processor according to claim 2, wherein each geometric primitive is chosen from the group consisting of: a polygon (See Hutchins: Fig. 3, and [0026], “A setup stage 305 receives instructions from a host, such as a software application running on integrated circuit 200.  In one embodiment, setup stage 305 performs the functions of geometrical transformation of coordinates (X-form), clipping, and setup.  The setup unit takes vertex information (e.g., x, y, z, color and/or texture attributes) and applies a user defined view transform to calculate screen space coordinates for each geometrical primitive (hereinafter described as triangles because primitives are typically implemented as triangles), which is then sent to the raster stage 310 to draw the given triangle.  
However, Hutchins fails to explicitly disclose that wherein each geometric primitive is chosen from the group consisting of: a segment, an arc of circle, a Bezier curve.
However, Geol teaches that wherein each geometric primitive is chosen from the group consisting of: a segment, an arc of circle, a Bezier curve (See Geol: Figs. 5A-C, and [0049], “The software applications that execute on CPU 6 may include one or more graphics rendering instructions that instruct GPU 12 to cause the rendering of graphics data to display 18.  In some examples, the software instructions may conform to a graphics application programming interface (API), such as, e.g., an Open Graphics Library (OpenGL.RTM.) API, an Open Graphics Library Embedded Systems (OpenGL ES) API, a Direct3D API, a DirectX API, a RenderMan API, a WebGL API, or any other public or proprietary standard graphics API.  In order to process the graphics rendering instructions, CPU 6 may issue one or more graphics rendering commands to GPU 12 to cause GPU 12 to perform some or all of the rendering of the graphics data.  In some examples, the graphics data to be rendered may include a list of graphics primitives, e.g., points, lines, triangles, quadralaterals, triangle strips, patches, etc. In further examples, the graphics data to be rendered may include one or more path rendering primitives, such as, e.g., line segments, elliptic arcs, quadratic Bezier curves, and cubic Bezier curves”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed to modify Hutchins to have wherein each geometric primitive is chosen from the group consisting of: a segment, an arc of circle, a Bezier curve as taught by Geol in order to reduce parallelism of graphics processing and require more than one rendering 
Regarding claim 7, Hutchins, Anderson, and Geol teach all the features with respect to claim 6 as outlined above. Further, Geol teaches that the graphics processor according to claim 6, wherein each geometric primitive is a segment with two ends or a polygon with apices, the 
Regarding claim 8, Hutchins and Anderson teach all the features with respect to claim 1 as outlined above. Further, Hutchins and Geol teach that the graphics processor according to claim 1, wherein each list of graphic context information item(s) comprises one or several information items chosen from the group consisting of: 
an identifier of the monitored pixel (See Geol: Fig. 3, and [0154], “In some examples, a close-path primitive may be identified by a different primitive type identifier than the primitive 
a position information item of the pixel (See Hutchins: Fig. 3, and [0031], “Sideband information for a pixel packet may include the (x,y) location of a pixel.  However, in one embodiment, a start span command is generated by raster stage 310 at an (x,y) origin where it starts to walk across a triangle along a scan line.  The use of a start span command permits an (x,y) location to be omitted from pixel packets.  The start span command informs other entities (e.g., data write stage 355 and data fetch stage 330) of an initial (x,y) location at the start of a scan line.  The (x,y) position of other pixels along the scan line can be inferred by the number of pixels a given pixel is away from the origin.  In one embodiment, data write stage 355 and data fetch stage 330 include local caches adapted to increment local counters and update an (x,y) location based on a calculation of the number of pixels that they encounter after the span start command.”); 

a color information item of the pixel (See Hutchins: Fig. 3, and [0026], “A setup stage 305 receives instructions from a host, such as a software application running on integrated circuit 200.  In one embodiment, setup stage 305 performs the functions of geometrical transformation of coordinates (X-form), clipping, and setup.  The setup unit takes vertex information (e.g., x, y, z, color and/or texture attributes) and applies a user defined view transform to calculate screen space coordinates for each geometrical primitive (hereinafter described as triangles because primitives are typically implemented as triangles), which is then sent to the raster stage 310 to draw the given triangle.  A vertex buffer 308 may be included to provide a buffer for vertex data used by setup stage 305.  In one embodiment, setup stage 305 sets up barycentric coefficients.  In one implementation, setup stage 305 is a floating point Very .


Claims 10-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hutchins, etc. (US 20050253855 A1) in view of Anderson, etc. (US 6441833 B1), further in view of Pappas, etc. (US 9703476 B1) and Montag, etc. (US 5480305 A).
Regarding claim 10, Hutchins and Anderson teach all the features with respect to claim 9 as outlined above. However, Hutchins fails to explicitly disclose that the graphics processor according to claim 9, wherein each function is chosen from the group consisting of: a horizon line, a needle position on a dial, a scale graduation, a scale cursor, an alphanumeric character segment, and a mesh point of a scene.
However, Pappas teaches that the graphics processor according to claim 9, wherein each function is chosen from the group consisting of: a horizon line, a needle position on a dial, a scale graduation, a scale cursor, an alphanumeric character segment, and a mesh point of a scene (See Pappas: Fig. 4, and Col. 10 Lines 58-67 ~ Col. 11 Lines 1-4, “Lastly, in preferred embodiments, the Control Input Devices 16 may be physically and functionally integrated with one or more FDCIs 18.  However, where such integration is not desired or feasible, the Control Input Devices 16 may be also embodied as a dedicated control panel or as part of another control input device on the aircraft.  For example, and without limitation, the control input devices 16 may be integrated as part of the Control Display Unit (CDU) 96, or as part of another control panel for controlling flight management, navigation or display aspects of the system of 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed to modify Hutchins to have the graphics processor according to claim 9, wherein each function is chosen from the group consisting of: a horizon line, a needle position on a dial, a scale graduation, a scale cursor, an alphanumeric character segment, and a mesh point of a scene as taught by Pappas in order to improve hit accuracy as a function of aircraft state information (See Pappas: Col. 13 Lines 53-61, “Having the FDCI system 12 centrally manage the pilot-to-aircraft and aircraft-to-pilot interaction enables a solution for the second aspect of this disclosure: real-time cockpit reconfiguration.  One aspect of real-time cockpit reconfiguration, as previously described, involves the reconfiguration of the interfaces to adjust adaptively and dynamically thresholds for touch recognition and/or increase button/control sizes to improve hit accuracy as a function of aircraft state information”). Hutchins teaches a method and system that may monitor a subset of tap points selected by a software command and counts statistics for at least one condition associated with each tap point of the subset in a graphics pipeline to process primitives (triangles) in rendering pixels, and Pappas teaches a system and method that may involve displaying an image representing a control for the aircraft system, and continuously enhancing a hit accuracy characteristic of the image by  configuring the touch screen for automatically selecting an aircraft system displayed on and in communication with the touch screen. Therefore, it is obvious to one of ordinary skill in the art to modify Hutchins by Pappas to associate the software functions with physical 
However, Hutchins, modified by Anderson and Pappas, fails to explicitly disclose that a mesh point of a scene.
However, Montag teaches that a mesh point of a scene (See Montag: Figs. 1-3 and 8, and Col. 10 Lines 1-29-19, “An alpha-blending process is used to produce the appearance of three-dimensions.  An alpha-blending function combines existing pixel values with new pixel values instead of overwriting them.  Existing pixel values are obtained from the background or other previously drawn objects.  The current pixel display value is replaced with a weighted average of the new and existing pixel value.  Given an alpha value between zero and one, the new pixel value is weighted by alpha and the existing pixel value is weighted by one less alpha.  Because of this type of alpha-blending function, a visually realistic weather scene is generated when everything in the scene is drawn in a back-to-front”; and Col. 10 Lines 30-39, “The two-dimensional splat shape and footprint is approximated with a collection of Gourard-shaped polygons configured in a tri-mesh structure.  Conventional display generation systems draw these polygons efficiently.  These polygons can be used to build the number of angular subdivisions, the number of radial subdivisions, and a color and transparency value at each radial distance.  The Gourard shading algorithm generates the approximated footprint by resolving the linear interpolation of the alpha-blend value across the splat shape”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed to modify Hutchins to have a mesh point of a scene as taught by Montag in order to permit such real-time rendering of weather conditions (See Montag: Col. 
Regarding claim 11, Hutchins and Anderson teach all the features with respect to claim 1 as outlined above. Further, Montag teaches that the graphics processor according to claim 1, wherein the generating module is configured to generate at least one intermediate image layer, each intermediate layer including a respective set of pixel(s), and the graphic processor further comprises a composition module configured to make up an image from the intermediate layer(s) generated by the generating module, the display module then being able to display the image made up by the composition module (See Montag: Fig. 3, and Col. 4 Lines 37-40, “A typical dataspace 30 might represent a real-world area of 800.times.800 nautical miles.  This 
Regarding claim 13, Hutchins and Anderson teach all the features with respect to claim 12 as outlined above. Further, Pappas teaches that an avionics system intended to be embedded in an aircraft, the avionics system comprising an avionics platform and an electronic device for supervising the platform, connected to the platform, wherein the platform is according to claim 12 (See Pappas: Fig. 4, and Col. 7 Lines 64-67 ~ Col. 8 Lines 1-16, “The FDCIs 18 that are enabled with multi-touch may come with large interfaces (e.g., 9.times.16 inches) that can be virtually partitioned so as to allow multiple system-level FDCIs 18b on a single cockpit FDCI 18a.  Thus, for example, there may be two cockpit FDCIs 18a on the control pedestal 58 as shown on FIG. 6A (i.e., control pedestal FDCIs) hosting a number of control functions presented as system-level FDCIs 18b such as an aircraft control system FDCI, communications system FDCI, and surveillance FDCI.  There may also be one or more cockpit FDCIs 18a on the forward instrument panel 54 (i.e. forward instrument panel FDCIs) hosting a number of control and display functions such as primary flight display functions and navigation display functions similar to that shown in FIG. 4.  In addition, cockpit FDCIs 18a may also be mounted approximate to a sidewall as shown in FIG. 7 or the overhead panel as shown in FIG. 6A hosting additional cockpit systems such as control functions for aircraft systems including electrical power, hydraulic system, environmental control system, and the like”).








Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON G LIU whose telephone number is (571)270-0382.  The examiner can normally be reached on Monday - Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/GORDON G LIU/Primary Examiner, Art Unit 2612